IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 94-41084
                         Conference Calendar
                          __________________

LESTER DARGANE,

                                        Plaintiff-Appellant,

versus


ROLLING STONE,

                                        Defendant-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
               for the Eastern District of Texas
                       USDC No. 6:93-CV-415
                        - - - - - - - - - -

                             June 28, 1995


Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     IT IS ORDERED that Lester J. Dargane's motion for leave to

proceed in forma pauperis is DENIED, because his appeal lacks

arguable merit and is therefore frivolous.     See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).    Because the appeal is

frivolous, IT IS FURTHER ORDERED that the appeal is DISMISSED.

See 5th Cir. R. 42.2.

     Dargane contends that he is entitled to removal of the

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                            No. 94-41084
                                 -2-

sanction on grounds that he did not submit the frivolous § 1983

complaint to the district court for filing.   He states that he

sent it to Rolling Stone, in an effort to obtain a refund.     He

asserts that Rolling Stone sent it to the court without his

consent.

      Dargane did not present this contention in his Rule 60(b)

motion.    This court need not address issues not considered by the

district court.   "[I]ssues raised for the first time on appeal

are not reviewable by this court unless they involve purely legal

questions and failure to consider them would result in manifest

injustice."    Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.

1991).    This is an issue of fact, so the court will not address

it.

      This court's review of a ruling on a Rule 60(b) motion is

limited to a determination whether the ruling constituted an

abuse of discretion.    Frazier v. Board of Trustees, 765 F.2d

1278, 1292 (5th Cir. 1985), cert. denied, 476 U.S. 1142 (1986).

The court has been "insistent that Rule 60(b) is not a substitute

for the ordinary method of redressing judicial error - appeal."

Alvestad v. Monsanto Co., 671 F.2d 908, 912 (5th Cir.), cert.

denied, 459 U.S. 1070 (1982).   Dargane failed to appeal the

judgment which contained the sanction order, and he has not

presented an adequate argument that the district court abused its

discretion.

      Dargane is admonished that further prosecution of frivolous

appeals in this court will result in the imposition of sanctions

pursuant to Fed. R. App. P. 38.   "A litigant's pro se status does
                            No. 94-41084
                                 -3-

not preclude imposition of sanctions."     Lyons v. Sheetz, 834 F.2d

493, 496 (5th Cir. 1987).

     IFP DENIED; APPEAL DISMISSED.